Citation Nr: 0521674	
Decision Date: 08/10/05    Archive Date: 08/19/05

DOCKET NO.  96-27 790	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUE

Entitlement to compensation under 38 U.S.C. § 1151 for nerve 
damage of the lumbar spine, claimed to have resulted from 
surgical treatment at a Department of Veterans Affairs (VA) 
medical facility.


REPRESENTATION

Veteran represented by:	Sean A. Ravin, Attorney at law


ATTORNEY FOR THE BOARD

L. Cramp, Associate Counsel




INTRODUCTION

The veteran served on active duty from December 1951 to 
August 1952.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal of a March 1996 rating decision of the VA Regional 
Office (RO) in which the RO denied entitlement to the 
benefits sought on appeal.  

Procedural history

In June 1995, the RO received the veteran's claim of 
entitlement to compensation under 38 U.S.C. § 1151 for nerve 
damage to the lumbar spine, claimed to have resulted from 
surgical treatment at a Department of Veterans Affairs (VA) 
medical facility.  In a March 1996 rating decision, the RO 
denied the claim.  The veteran disagreed with the March 1996 
rating decision, and the appeal was perfected with the timely 
submission of his substantive appeal (VA Form 9) in July 
1996.  

In September 1999 the Board denied entitlement to 
compensation under 38 U.S.C. § 1151.  The veteran appealed 
the September 1999 decision to the United States Court of 
Appeals for Veterans Claims (the Court).  The Court remanded 
the case to the Board in May 2001 to ensure compliance with 
the duty to assist provisions of the Veterans Claims 
Assistance Act of 2000 (VCAA).  In a May 2002 decision, the 
Board determined that VA had complied with the procedural 
requirements of the VCAA, and again denied the veteran's 
claim of entitlement to VA benefits.  

The veteran appealed the May 2002 decision to the Court, and, 
pursuant to a joint motion, in a January 2003 Order the Court 
remanded the case to the Board to ensure compliance with the 
duty to notify provisions of the VCAA.  In August 2003, the 
Board remanded the case to the RO for further development.  
After the requested development was accomplished, the RO 
issued a supplemental statement of the case (SSOC) which 
continued the previous denials.  The case is now back before 
the Board for consideration.

Issues not on appeal

In a May 2004 rating decision the RO denied the veteran's 
claims of entitlement to service connection for hearing loss 
and tinnitus.  The veteran appealed those denials.  However, 
in a June 2005 rating decision, the RO granted service 
connection for tinnitus, assigning a 10 percent disability 
rating.  The RO also granted service connection for hearing 
loss, assigning a noncompensable disability rating.  The 
veteran has not appealed that decision, and accordingly those 
issues will be addressed no further here.  See Grantham v. 
Brown, 114 F. 3d 1156 (Fed. Cir. 1997) [where an appealed 
claim for service connection is granted during the pendency 
of the appeal, a second Notice of Disagreement must 
thereafter be timely filed to initiate appellate review of 
"downstream" issues such as the compensation level assigned 
for the disability or the effective date of service 
connection].


FINDING OF FACT

The veteran did not incur additional disability, including 
nerve damage, as a result of surgery at a VA facility.


CONCLUSION OF LAW

The criteria for entitlement to compensation under 38 U.S.C. 
§ 1151 have not been met.  38 U.S.C.A. § 1151 (West 2002); 38 
C.F.R. § 3.358 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is seeking compensation under 38 U.S.C. § 1151 
for nerve damage of the lumbar spine, claimed to have 
resulted from VA surgical treatment.  

In the interest of clarity, the Board will initially discuss 
certain preliminary matters.  The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The Veterans Claims Assistance Act of 2000 

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) [codified as amended at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107) (West 2002)].  This law 
eliminated the former statutory requirement that claims be 
well grounded.  Cf. 38 U.S.C.A. § 5107(a) (West 1991).  The 
VCAA includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  
Regulations implementing the VCAA have been enacted.  See 66 
Fed. Reg. 45,620 (Aug. 29, 2001) [codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a)].

Except for provisions pertaining to claims to reopen based on 
the submission of new and material evidence, the VCAA is 
applicable to all claims filed on or after the date of 
enactment, November 9, 2000, or filed before the date of 
enactment but not yet final as of that date.  The provisions 
of the VCAA and the implementing regulations are, 
accordingly, applicable to this case.  See Holliday v. 
Principi, 
14 Vet. App. 282-83 (2001) [the Board must make a 
determination as to the applicability of the various 
provisions of the VCAA to a particular claim].

As has been discussed in the Introduction, this case was 
twice remanded by the Court due to perceived VCAA notice 
deficiencies.  The Board's August 2003 remand was calculated 
to ensure that appropriate VCAA notice was provided to the 
veteran.

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of this issue has proceeded in 
accordance with the provisions of the law and regulations.

As stated above, the VCAA alters the legal landscape in three 
distinct ways: standard of review, notice and duty to assist.  
The Board will now address these concepts within the context 
of the circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. 
§ 3.102 (2004) [reasonable doubt to be resolved in veteran's 
favor].  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), 
the Court stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Duty to notify

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. 
§ 5103 (West 2002); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) [a letter from VA to an appellant describing 
evidence potentially helpful to the appellant but not 
mentioning who is responsible for obtaining such evidence did 
not meet the standard erected by the VCAA].

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 
3.159(b)(1) (2004).  The Board observes that the veteran was 
notified by the March 1996 rating decision, by the May 1996 
statement of the case (SOC), and by the August 2003 and May 
2004 SSOCs of the pertinent law and regulations, of the need 
to submit additional evidence on his claim, and of the 
particular deficiencies in the evidence with respect to his 
claim.  More significantly, pursuant to the Board's August 
2003 remand a letter was sent to the veteran in March 2004, 
with a copy to his representative, that was specifically 
intended to address the requirements of the VCAA.  That 
letter explained in detail the elements that must be 
established in order to grant compensation under 38 U.S.C. § 
1151; it enumerated the evidence already received; and it 
provided a description of the evidence still needed to 
establish those elements.  

Second, the RO must inform the claimant of the information 
and evidence the VA will seek to provide.  See 38 U.S.C.A. § 
5103 (West 2002); 38 C.F.R. § 3.159(b)(1) (2004).  In the 
March 2004 VCAA letter, the RO informed the veteran that "VA 
is responsible for getting the following evidence:  Relevant 
records from any Federal agency.  This may include medical 
records from the military, from VA hospitals (including 
private facilities where VA authorized treatment), or from 
the Social Security Administration.  On your behalf, VA will 
make reasonable efforts to get the following evidence:  
Relevant records not held by a Federal agency.  This may 
include records from State or local governments, private 
doctors and hospitals, or current or former employers."  

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002); 38 C.F.R. 
§ 3.159(b)(1) (2004).  The March 2004 letter told the veteran 
"You must give us enough information about your records so 
that we can request them from the person or agency that has 
them.  If the holder of the records declines to give us the 
records or asks for a fee to provide them, we'll notify you 
of the problem.  It is your responsibility to make sure we 
receive all requested records that are not in the possession 
of a Federal department or agency."  

Finally, the RO must request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 
3.159(b)(1) (2004).  The March 2004 letter specifically 
requested that "If there is any other evidence or information 
that you think will support your claim, please let us know.  
If you have any evidence in your possession that pertains to 
your claim, please send it to us."  

The Board finds that March 2004 letter properly notified the 
veteran and his representative of the information, and 
medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim, and it 
properly indicated which portion of that information and 
evidence is to be provided by the veteran and which portion 
the Secretary would attempt to obtain on behalf of the 
veteran.  The Board notes that, even though the letter 
requested a response within 60 days, it also expressly 
notified the veteran that he had one year to submit the 
requested information and/or evidence, in compliance with 38 
U.S.C.A. § 5103(b) [evidence must be received by the 
Secretary within one year from the date notice is sent].  

The Board is of course aware of the Court's decision in 
Pelegrini v. Principi, 
18 Vet. App. 112 (2004), which appears to stand for the 
proposition that VCAA notice must be sent prior to 
adjudication of the issue by the RO.  In this case, the 
veteran's claim was initially adjudicated by the RO in March 
1996, prior to the enactment of the VCAA in November 2000.  
Furnishing the veteran with VCAA notice prior to this initial 
adjudication was clearly impossible; VA's General Counsel has 
held that the failure to do so does not constitute error.  
See VAOGCPREC 7-2004.  VA General Counsel opinions are 
binding on the Board.  See 38 U.S.C.A. § 7104(c) (West 2002); 
38 C.F.R. § 14.507 (2004).  

Subsequent to furnishing the veteran with the VCAA letter in 
March 2004, the RO readjudicated his claim in a May 2004 
supplemental statement of the case, after according the 
veteran the opportunity to identify o furnish additional 
evidence.  Thus, any VCAA notice deficiency has been 
rectified.   Moreover, the Court recently held in Mayfield v. 
Nicholson, No. 02-1077 (U.S. Vet. App. April 14, 2005) that 
timing errors such as this do not have the natural effect of 
producing prejudice and, therefore, prejudice must be pled as 
to it.  In Mayfield, the timing-of-notice error was found to 
be sufficiently remedied and cured by subsequent provision of 
notice by the RO, such that the appellant was provided with a 
meaningful opportunity to participate effectively in the 
processing of her claim by VA.  

The procedural history of this case has been set out in the 
Introduction above.  This case has been the subject of two 
prior Board decisions and two Court remands, both involving 
the VCAA.  It is amply clear that the veteran and his counsel 
have been exhaustively informed of the provisions of the VCAA 
and of what is required of them and of VA.  The Board is 
therefore satisfied that the veteran was notified properly of 
his statutory rights; he is fully cognizant of them; and no 
amount of additional communication would result in any 
additional evidence pertinent to this claim.  See Wensch v. 
Principi, 15 Vet. App. 362 (2001) [VCAA does not apply where 
there is extensive factual development in case which 
indicates no reasonable possibility that any further 
assistance would aid the claimant in substantiating his 
claim].  

Duty to assist 

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2004).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.

In particular, in a June 1995 VA Form 21-4138, the veteran 
stated that he did not have a local doctor and could only 
refer the RO to the VA medical record.  The RO requested and 
obtained the veteran's VA outpatient treatment records as 
well as his service medical records and Social Security 
Administration (SSA) records.  Further, the veteran obtained 
copies of his pertinent medical records and submitted them in 
March 1996.  In June 1995 the RO requested, and received, a 
VA medical opinion regarding the cause of the veteran's low 
back problems, which specifically addressed the veteran's 
contention that his current problems were due to VA 
laminectomies.  

In July 1996, the RO sent the veteran a letter indicating 
that while he had indicated in a cover letter to the RO that 
he was sending records from, among other sources, Dr. G., 
such records were not contained in his submission.  The RO 
subsequently received these records from the veteran, and 
they are now part of the veteran's claims file.  The RO also 
noted that the veteran had mentioned being treated by Drs. G. 
and T., but that there was no indication whether these 
physicians were part of the VA system or were in private 
practice.  The RO asked that the veteran state whether these 
physicians worked at a VA Medical Center, and, if so, to 
provide the RO with the dates of treatment so that the RO 
could request these records.  The RO also sent the veteran 
release of information forms to be completed in the case that 
these physicians were in private practice, to provide the RO 
with the authority to request these records on the veteran's 
behalf.  To date, no response has been received from the 
veteran to this letter.  

In January 2002 the Board granted the veteran's motion for a 
30-day extension of time in which to submit additional 
evidence.  However, no additional evidence has been submitted 
since that time.  In a March 2004 VA Form 21-4142, sent in 
response to the March 2004 VCAA notice letter, the veteran 
responded that he had sent all of his records concerning this 
case, and that he did not have anything else to send.  

The veteran contended in his May 1996 letter that his June 
1995 VA examination was inadequate.  He stated that the 
examiner asked what years he was in service, asked how far he 
could walk, and then thanked him for coming.  A review of the 
June 1995 examination report clearly indicates, however, that 
a complete  examination was conducted.  The examiner reported 
the veteran's complaints as well as objective findings.  The 
Board finds that the June 1995 examination report reflects a 
familiarity with and discussion of the veteran's clinical 
history and present complaints, as well as a personal 
examination of the veteran.  The Board is satisfied that the 
examiner adequately analyzed the available data in reaching 
his conclusion.  Further, the examiner made findings that 
were pertinent to the questions raised by the RO.  The Board 
can find nothing to indicate that the examination was cursory 
or that the examiner did not give adequate attention to the 
veteran's complaints.  

That the examiner's findings do not support the veteran's 
complaints is not a reason to find the examination 
inadequate.  Moreover, as a person without medical training, 
the veteran is not competent to comment on matters requiring 
medical expertise, such as the adequacy of a medical 
examination.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494-5 (1992).  Accordingly, the Board rejects the veteran's 
contention and the implied request that another examination 
be scheduled.  See also Counts v. Brown, 6 Vet. App. 473, 
478-9 (1994) and Gobber v. Derwinski, 2 Vet. App. 470, 472 
(1992) [VA's . . . . "duty to assist" is not a license for a 
"fishing expedition" to determine if there might be some 
unspecified information which could possibly support a 
claim].   

The Board adds that the parties to the Joint Motion, and the 
Court, have now had the opportunity to address VA's 
compliance with the duty to assist.  The Court's January 2003 
remand appears to have been predicated exclusively on the 
basis of alleged failure on the part of VA to adequately 
notify the veteran under 38 U.S.C. §5103.  The Joint Motion 
and the Court Order resulting therefrom identified no other 
defects in the Board's May 2002 decision, in particular with 
respect to VA's duty to assist under 38 U.S.C. §5103A.  

The Board notes that additional medical evidence was obtained 
after the May 2004 SSOC was issued.  However, the Board has 
reviewed the evidence and finds that it does not pertain to 
this issue.  See 38 C.F.R. § 20.1304 (2004).  Therefore, the 
Board finds that a remand is not required for initial RO 
consideration of this evidence.  

The veteran and his attorney have been accorded ample 
opportunity to present evidence and argument in support of 
his appeal.  The veteran was informed of his right to a 
hearing and was presented several options for presenting 
personal testimony.  He indicated in his July 1996 VA Form 9 
that he did not want a BVA hearing, and he never requested a 
hearing before the RO.  

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of the law. 
Accordingly, the Board will proceed to a decision on the 
merits.   

Pertinent law and regulations

38 U.S.C. § 1151

In this case, the veteran filed his § 1151 claim in June 
1995.  The controlling statute in this case, 38 U.S.C. § 
1151, was subsequently amended, effective for claims filed on 
or after October 1, 1997.  In pertinent part, 38 U.S.C.A. § 
1151 now requires that additional disability as a result of 
VA medical treatment must be based on "carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on the part of the Department in 
furnishing the hospital care, medical or surgical treatment, 
or examination; or an event not reasonably foreseeable."

VA General Counsel opinion VAOPGCPREC 7-2003 indicates that 
the new version of a law or regulation should be used, unless 
applying the newly promulgated regulation to the veteran's 
claim would produce a retroactive effect that would burden 
the veteran's rights.  In this case, under the pre-October 
1997 version of 38 U.S.C.A. § 1151 a claimant needs only to 
show that he incurred additional disability which is the 
result of VA medical treatment.  The post-October 1997 
version requires a more stringent standard of carelessness, 
negligence, error in judgment or the like in order for the 
veteran to prevail.  The Board will accordingly use the pre-
October 1, 1997 version of section 1151, since it is 
obviously more favorable to the veteran in that carelessness, 
negligence, etc. on the part of VA need not be established in 
order for him to prevail.  To apply the current version of 
the law would produce a retroactive effect that would 
undoubtedly burden the veteran's rights in this case.

In general, under the former version of 38 U.S.C. § 1151, 
where a veteran suffers an injury, or an aggravation of an 
injury, as the result of hospitalization, medical or surgical 
treatment, and not the result of such veteran's own willful 
misconduct, and such injury or aggravation results in 
additional disability to or the death of such veteran, 
disability or death compensation shall be awarded in the same 
manner as if such disability, aggravation, or death were 
service-connected.  See 38 U.S.C.A. 
§ 1151 (West 1991).

In Brown v. Gardner,  513 U.S. 115, 115 S. Ct. 552, 130 L. 
Ed. 2d 462 (1994), the United States Supreme Court held that 
the statutory language of 38 U.S.C. § 1151 in existence at 
that time (and applicable to this case) required no showing 
of "fault" on the part of VA for recovery under section 
1151 but instead simply required a causal connection between 
VA medical treatment and additional disability.  At the time 
of the Brown decision, VA's regulations contained the 
provision that compensation was not payable in the absence of 
a showing that additional disability or death proximately 
resulted through carelessness, negligence, lack of proper 
skill, error in judgment, or similar instances of indicated 
fault on the part of the Department of Veterans Affairs.  
38 C.F.R. § 3.358(c)(3) (1993).  While that provision was 
invalidated by the Supreme Court in Brown, the validity of 
the remainder of 38 C.F.R. § 3.358 was not questioned.  

In sum, the Supreme Court found that the version of 38 
U.S.C.A. § 1151 which is applicable to this case requires a 
causal connection between VA medical treatment 

and additional disability, but further cautions that not 
every additional disability is compensable.  

Pertinent VA regulations, as amended to comply with the 
decision in Brown, provide as follows:

§ 3.358 Determinations for disability or death from 
hospitalization, medical or surgical treatment, examinations 
or vocational rehabilitation training (§ 3.800).

(a) General. Where it is determined that there is 
additional disability resulting from a disease or injury 
or an aggravation of an existing disease or injury 
suffered as a result of training, hospitalization, 
medical or surgical treatment, or examination, 
compensation will be payable for such additional 
disability.

(b) Additional disability. In determining that 
additional disability exists, the following 
considerations will govern:

(1) The veteran's physical condition immediately 
prior to the disease or injury on which the claim 
for compensation is based will be compared with the 
subsequent physical condition resulting from the 
disease or injury, each body part involved being 
considered separately.

(i) As applied to examinations, the physical 
condition prior to the disease or injury will 
be the condition at time of beginning the 
physical examination as a result of which the 
disease or injury was sustained.

(ii) As applied to medical or surgical 
treatment, the physical condition prior to the 
disease or injury will be the condition which 
the specific medical or surgical treatment was 
designed to relieve.

(2) Compensation will not be payable under 38 
U.S.C. 1151 for the continuance or natural progress 
of disease or injuries for which the training, or 
hospitalization, etc., was authorized.

(c) Cause. In determining whether such additional 
disability resulted from a disease or an injury or an 
aggravation of an existing disease or injury suffered as 
a result of training, hospitalization, medical or 
surgical treatment, or examination, the following 
considerations will govern:

(1) It will be necessary to show that the 
additional disability is actually the result of 
such disease or injury or an aggravation of an 
existing disease or injury and not merely 
coincidental therewith.

(2) The mere fact that aggravation occurred will 
not suffice to make the additional disability 
compensable in the absence of proof that it 
resulted from disease or injury or an aggravation 
of an existing disease or injury suffered as the 
result of training, hospitalization, medical or 
surgical treatment, or examination.

(3) Compensation is not payable for the necessary 
consequences of medical or surgical treatment or 
examination properly administered with the express 
or implied consent of the veteran, or, in 
appropriate cases, the veteran's representative. 
"Necessary consequences" are those which are 
certain to result from, or were intended to result 
from, the examination or medical or surgical 
treatment administered. Consequences otherwise 
certain or intended to result from a treatment will 
not be considered uncertain or unintended solely 
because it had not been determined at the time 
consent was given whether that treatment would in 
fact be administered.

See 38 C.F.R. § 3.358 (1996).



Analysis

The Court remands

The Board initially wishes to make it clear that it is aware 
of the Court's instructions in Fletcher v. Derwinski, 1 Vet. 
App. 394, 397 (1991), to the effect that a remand by the 
Court is not "merely for the purposes of rewriting the 
opinion so that it will superficially comply with the 
'reasons or bases' requirement of 38 U.S.C. §7104(d)(1).  A 
remand is meant to entail a critical examination of the 
justification for the decision."  The Board's analysis has 
been undertaken with that obligation in mind.

The Board further observes, however, that neither Court 
remand (in May 2001 and in January 2003) addressed the merits 
of the veteran's claim, nor did either find fault with the 
reasons and bases provided in the Board's prior decisions.  
Rather, as discussed above, the two previous Court remands 
found fault with respect to VCAA notice.  As has been 
discussed in detail above, such purported deficiency has been 
rectified via the March 2004 VCAA notice letter.  

The Court has consistently stated that the failure of an 
appellant to include an issue or argument in the pleadings 
before it will be deemed as a waiver of that issue or 
argument.  See Bucklinger v. Brown, 5Vet. App. 435, 436 
(1993); see also Tubianosa v. Derwinski, 3 Vet. App. 181, 184 
(1992) [stating appellant "should have developed and 
presented all of his arguments in his initial pleadings"].  
The Court also has stated that advancing different arguments 
at successive stages of the appellate process does not serve 
the interests of the parties or the Court, and that such a 
practice hinders the decision-making process and raises the 
undesirable specter of piecemeal litigation.  See Fugere v. 
Derwinski, 1 Vet. App. 103, 105 (1990), aff'd, 972 F.2d 331 
(Fed. Cir. 1992).  The Board believes, based on this 
jurisprudence, that if any other significant problems had 
been identified in the Board's previous decisions by the 
parties to the Joint Motion, this would have been brought to 
the Court's, and the Board's, attention.  No such problems 
were identified.  

Discussion

The veteran underwent surgical treatment from VA in July 1987 
and March 1989 for a low back disorder.  He contends that he 
thereafter experienced the onset of radicular symptoms and 
headaches, which he attributes to spinal cord damage caused 
by such procedures.  

The medical evidence of record shows that the veteran 
currently has lumbar radiculopathy.  With respect to 
headaches, following the March 1989 procedure the veteran 
began complaining of headaches.  The discharge report 
indicates that the headaches might have been due to a 
cerebrospinal fluid leak, but this report also reflects that 
the headaches had improved by the time of his discharge from 
the hospital.  A VA treatment record from May 1989 indicates 
that the veteran's headaches had improved.  There does not 
appear to be any more recent evidence of headaches.  The 
Board can identify no current diagnosis of headaches or any 
disability manifested by headaches.

It is now well-settled that in order to be considered for VA 
disability benefits, a claimant must first have the claimed 
disability.  See Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998).  In 
the absence of any medically identified current headache 
disability, benefits under 38 U.S.C. § 1151 may not be 
considered.  Cf. Brammer v. Derwinski, 3 Vet. App. 223 
(1992).  To the extent that the veteran contends that he 
still experiences headaches, the Court has held that symptoms 
alone.  See Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. 
Cir. 2001).    

It is the veteran's contention that, although he suffered low 
back symptoms prior to his July 1987 surgery [which indeed 
was intended to alleviate such symptoms] his right leg/hip or 
radicular symptoms were aggravated by either the July 1987 or 
the March 1989 procedure.  In his June 1995 claim, the 
veteran stated that, during the March 1989 procedure, the 
surgeon "nicked his spinal cord", causing his current 
radicular symptoms.  In a March 1996 statement, the veteran 
claimed that his radicular symptoms started after the surgery 
in July 1987 and continue to the present.  

However, a review of the veteran's medical records reveals 
that the veteran in fact complained of and was treated for 
radicular symptoms before either the July 1987 or March 1989 
procedures.  A 1986 treatment record from the veteran's 
private physician, T.P.G., D.O., shows that the veteran 
complained of radiation of pain into the right leg over the 
previous one to two weeks.  In August 1988, Dr. T.P.G. 
reiterated that the veteran "first came to me in the summer 
of 1986 with right leg discomfort and pain that radiated into 
the right sciatic nerve."  At that time, Dr. T.P.G. believed 
that there was a question of whether he had a partial 
ruptured disc.  The veteran returned in February 1987 
complaining of low back pain ever since he had a fall in 
December 1986.  The veteran called Dr. T.P.G. on June 26, 
1987 complaining of severe pain that limited his ability to 
even get out of bed.  On June 11, 1987, prior to his 
hospitalization, Dr. T.P.G. gave him an injection into the 
right sciatic nerve.  

The veteran was hospitalized at a VA facility in July 1987.  
Significantly, at the time the veteran was admitted in July 
1987, he was complaining of back and hip pain radiating down 
the right leg, and an electromyograph (EMG) revealed an L5 
radiculopathy on the right.  

Thus, the veteran's current contention that his radiculopathy 
began some time after the July 1987 procedure is clearly 
disproven by the contemporaneous medical records from that 
time.  The Board places little weight of probative value on 
the veteran's later reports, made in connection with his 
claim for VA monetary benefits.  See Curry v. Brown, 7 Vet. 
App. 59, 68 (1994) [contemporaneous evidence has greater 
probative value than history as reported by the veteran]; see 
also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) [VA 
cannot ignore a veteran's testimony simply because the 
veteran is an interested party; personal interest may, 
however, affect the credibility of the evidence].  

In connection with his claim for benefits, the veteran 
submitted a number of statements dated in April and May 1996, 
including statements from his spouse, son and daughter to the 
effect as the veteran's own statements, i.e. that his back 
condition became worse after VA treatment.  These statements 
suffer from the same defects as the veteran's own statements. 

The primary evidence suggesting that VA surgery resulted in 
additional spinal disability are the lay opinions of the 
veteran and several of his relatives.  However, the veteran 
and his relatives have not been shown to possess the 
requisite training needed to render a competent opinion on 
matters of medical causation.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494-5 (1992); see also 38 C.F.R. § 3.159 
(a)(1) [competent medical evidence means evidence provided by 
a person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions].  

An April 1996 statement from C.J.P., D.C. indicated that he 
treated the veteran in April and May 1987 (i.e., before the 
first VA hospitalization in July 1997) because the veteran 
was "experiencing low back pain and spasms with pain 
radiating into his right hip and the outer calf of his right 
leg."  This is clearly against the veteran's contentions 
that radiculopathy did not occur before VA treatment.   

However, C.J.P., D.C. went on to state that at the time of 
treatment in April and May of 1987 the veteran had no 
paresthesia or "insensibility" in any of his extremities, 
such as he had experienced "since low back surgery".  This 
is evidence in the veteran's favor.  However, no basis was 
stated for the chiropractor's conclusion, which detracts 
appreciably from the probative value of the statement.  See 
Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998) [the 
failure of the health care provider to provide a basis for 
his/her opinion goes to the weight or credibility of the 
evidence].  Indeed, it appears that C.J.P., D.C. merely was 
repeating the veteran's own contentions.  There is, for 
example, no indication that C.J.P. even saw, much less 
examiner, the veteran in 1996.  This, too, detracts from the 
probative value of the chiropractor's statement.  See LeShore 
v. Brown, 8 Vet. App. 406, 409 (1995) [evidence which is 
simply information recorded by a medical examiner and 
unenhanced by any additional medical commentary from that 
examiner does not constitute competent medical evidence].

There are also of record two brief statements from other 
chiropractors, each dated in April 1996.  Both Dr. W.F.M., 
D.C. and Dr. D.F.H., D.C. indicated that they had treated the 
veteran for back problems, and that he did not complain of 
"foot problems".  There statements, like that of C.J.P., 
demonstrate a long-standing history of back problems.  Like 
the statement of C.J.P., these statements do not indicate 
current examination of the veteran.       
     
The Board finds the contemporaneous reports from Dr. T.P.G. 
(1986 and 1988) and the July 1987 hospitalization reports to 
be more probative than the cursory statements from his 
chiropractors written in April 1996, obviously at the 
veteran's request and in connection with his then-recent 
claim for benefits under 38 U.S.C. § 1151.  These more recent 
opinions are likely colored by the veteran's recent change in 
his account, as compared to what he reported to Dr. T.P.G. in 
1986.  This diminishes the probative value of the more recent 
statements of his chiropractors.  See Reonal v. Brown, 5Vet. 
App. 458, 461 (1993) [the Board is not bound to accept a 
medical opinion when such is based exclusively on the 
recitations of a claimant]. 

It appears that the July 1987 surgery did not accomplish its 
intended purpose, namely alleviation of the veteran's 
symptoms of pain.  However, failed medical treatment with no 
additional disability resulting therefrom cannot result in 
benefits under 38 U.S.C. § 1151.  There is no competent 
medical evidence that the July 1987 VA surgery resulted in 
additional disability.  For reasons stated above, the Board 
rejects contentions of the veteran and his family to the 
contrary. 

Setting aside the lack of competent evidence that the July 
1987 VA hospitalization had any impact on the veteran's back 
disability, there is the March 1989 surgery.  Following 
further complaints of pain radiating down the right leg and 
into the lateral aspect of the foot, as documented in a March 
1988 VA examination report, the veteran underwent a lumbar 
decompressive laminectomy at L3-L5 in March 1989.  During 
this surgery, an inadvertent tear in the dura was noted [the 
dura or dura mater is the outermost, toughest and most 
fibrous of the three membranes (meninges) covering the spinal 
cord; see Dorland's Illustrated Medical Dictionary 512 (28th 
ed. 1994)].  However, in view of the lack of evidence of a 
cerebrospinal fluid leak and the fact that the tear was in 
the middle of scar tissue, the tear was not sutured.  

The veteran was treated for right L5 radiculopathy by T.P.G., 
D.O. in April 1996.  The report of this treatment indicates 
that the veteran reported a history of a dural leak during VA 
surgery.  Dr. G. clearly attributed his knowledge of a 
purported dural leak to the veteran's statement.  In any 
event, Dr. G. did not indicate that the alleged dural leak 
was in any way responsible for the veteran's current spinal 
symptomatology.  See Leshore, supra; see also See Godfrey v. 
Brown, 8 Vet. App. 113, 121 (1995) [a medical opinion that is 
based on the veteran's recitation of medical history, and 
unsupported by clinical findings, is not probative].  

Thus, while the evidence clearly shows that the veteran 
sustained an inadvertent tear in the dura during his March 
1989 VA spinal surgery, the evidence does not show that this 
injury resulted in nerve damage, as the veteran contends, or 
in any additional disability of the spine.  The veteran has 
been accorded ample opportunity to provide objective medical 
evidence that additional disability resulted from either the 
1987 or the 1989 surgeries, and he has not done so.  See 
38 U.S.C.A. § 5107(a) [a claimant has the responsibility to 
support a claim for benefits].

There is, however, medical evidence of ongoing back problems 
after the 1989 surgery.  A VA treatment record from May 1989, 
after the March 1989 surgery, indicates that the veteran 
still had some back and right leg pain.  Subsequent VA 
treatment records, dated through June 1991, reflect further 
complaints of back and right leg pain.  The veteran was also 
treated for back pain in June 1993 and April 1994.

In June 1995, the veteran underwent a VA spine examination.  
There was objective evidence of pain on motion but no 
evidence of any gross neurologic involvement.  The examiner 
rendered diagnoses of status post laminectomy at L3 through 
L5; lumbar scoliosis, with convexity to the right; multi-
level degenerative disc disease at L3-L4 and L4-L5; and 
degenerative facet disease at L4-L5 and L5-S1.  

Despite the June 1995 examiner's finding of no gross 
neurologic involvement, he found that it was "highly 
likely" that there was a worsening of the veteran's back 
disability despite the two laminectomies, performed in July 
1987 and March 1989.  Significantly, the examiner further 
noted that "[i]t would appear that the progression is in 
spite of the laminectomies rather than being due to them."  

Thus, it appears that although the medical evidence is 
overwhelmingly against a conclusion that either the 1987 or 
the 1989 VA surgery caused the veteran's back disability, and 
is also against the proposition that the 1989 surgery 
resulted in nerve damage, there is some evidence of 
additional disability.  However, such additional disability 
has not been attributed to either VA surgery but rather to 
the natural progression of the disease.  

Significantly, in Gardner the United States Supreme Court 
held that not every "additional disability" was compensable.  

"We do not, of course, intend to cast any doubt on the 
regulations insofar as they exclude coverage for 
incidents of a disease's or injury's natural 
progression, occurring after the date of treatment. . . 
VA's action is not the cause of the disability in those 
situations."  115 S. Ct. at 556 n.3.

So it is in this case.

The Board can identify no competent and probative medical 
opinion that purports to relate any additional disability of 
the lumbar spine to the July 1987 or March 1989 VA surgical 
procedures.  As noted above, the veteran has been offered 
numerous opportunities to furnish such evidence, and he has 
not done so.

As has been discussed above, the principal support for the 
veteran's claim emanates from the veteran himself and his 
family.  Their opinions on medical matters are entitled to no 
weight of probative value.  See Espiritu v. Derwinski, supra.  
Any such statements offered in support of the veteran's claim 
do not constitute competent medical evidence and cannot be 
accepted by the Board.  See also Cromley v. Brown, 7 Vet. 
App. 376, 379 (1995).  

The veteran has asserted on several occasions, including in 
his June 1995 claim, that health care providers have told him 
that he suffered nerve damage from his VA procedures.  In a 
May 1996 statement, the veteran alleged that his surgeon told 
him that he removed a perfectly healthy disk.  However, this 
remarkable admission is not shown in the objective medical 
evidence of record.  The veteran's lay account of a 
physician's statement, "filtered as it [is] through a 
layman's sensibilities, is simply too attenuated and 
inherently unreliable to constitute 'medical' evidence."  
See Robinette v. Brown, 8 Vet. App. 69, 77 (1995).  As 
discussed above, the objective medical record does not 
include any evidence of nerve damage resulting from either 
surgery, and the July 1995 medical opinion is clearly against 
the veteran's claim on this crucial point.  

In view of the foregoing, the Board finds that the 
preponderance of the evidence is against the conclusion that 
the veteran incurred additional disability, to include nerve 
damage, as a result of surgery at a VA facility.  His claim 
of entitlement to compensation under 38 U.S.C.A. § 1151 for 
nerve damage incurred as a result of back surgery at a VA 
facility is therefore denied.  

In reaching this conclusion, the Board has considered the 
doctrine of reasonable doubt, as set forth in 38 U.S.C.A. § 
5107(b).  However, as the preponderance of the evidence is 
against the veteran's claim, that doctrine is not for 
application in the present case.  See Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990).


ORDER

Compensation under 38 U.S.C.A. § 1151 for nerve damage 
incurred as a result of back surgery at a VA facility is 
denied.


	                        
____________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


